Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockziegel et al. (2019/0256027).
As per claims 1 and 6, Rockziegel et al. discloses a pedestrian protection apparatus which includes an active sensor configured to sense a forward obstacle of a vehicle (see at least paragraphs 0027, 0079, 0083 and 0088); a passive sensor configured to sense a collision of the vehicle (see at least paragraphs 0007, 0029, 0037, 0054-0064 and 0082); a storage unit configured to store a collision threshold value which is set according to the passive sensor and a protection subject (see at least paragraphs 0010-0014, 0045-0047); a protection module driving unit configured to drive a protection module for protecting the protection subject in case of a collision with the vehicle (see at least paragraphs 0027 and 0083); and a control unit configured to identify the protection subject based on the sensing result of the active sensor, adjust the collision threshold value according to the protection subject, compare the sensing result of the passive sensor to the collision threshold value, and operate the protection module driving unit (see at least paragraphs 0037, 0042, 0043, 0044, 0081, 0085 and claims 28 and 32).
As per claim 2, Rockziegel et al. discloses that the active sensor comprises any one or more of a camera and a radar (see at least paragraphs 0027, 0079, 0083 and 0088). 
As per claim 3, Rockziegel et al. discloses that the passive sensor comprises any one or more of an acceleration sensor and a pressure sensor (see at least paragraphs 0007, 0029, 0054-0064). 
As per claim 5, Rockziegel et al. discloses that the control unit adjusts the collision threshold value such that the time to operate the protection module driving unit is advanced according to the protection subject (see at least paragraphs –37, --42-44, 0081 and 0085).
With respect to claims 7, 9 and 10, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rockziegel et al. (2019/0256027) in view of Foltin (2018/0178745).
As per claims 1 and 6, Rockziegel et al. discloses a pedestrian protection apparatus which includes an active sensor configured to sense a forward obstacle of a vehicle (see at least paragraphs 0027, 0079, 0083 and 0088); a passive sensor configured to sense a collision of the vehicle (see at least paragraphs 0007, 0029, 0037, 0054-0064 and 0082); a storage unit configured to store a collision threshold value which is set according to the passive sensor and a protection subject (see at least paragraphs 0010-0014, 0045-0047); a protection module driving unit configured to drive a protection module for protecting the protection subject in case of a collision with the vehicle (see at least paragraphs 0027 and 0083); and a control unit configured to identify the protection subject based on the sensing result of the active sensor, adjust the collision threshold value according to the protection subject, compare the sensing result of the passive sensor to the collision threshold value, and operate the protection module driving unit (see at least paragraphs 0037, 0042, 0043, 0044, 0081, 0085 and claims 28 and 32).
Rockziegel et al. do not explicitly disclose the determine whether the forward obstacle detected by the active sensor is the protection subject, i.e. a pedestrian.  However, such feature is taught in at least figure 3, paragraphs 0027, 0029, 0056, 0057 of the Foltin reference.  It would have been obviously to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Foltin into the system of Rockziegel et al. in order to identify the obstacle is a pedestrian and adjust the threshold accordingly to improve the safety of the pedestrian.
As per claim 2, Rockziegel et al. discloses that the active sensor comprises any one or more of a camera and a radar (see at least paragraphs 0027, 0079, 0083 and 0088). As per claim 3, Rockziegel et al. discloses that the passive sensor comprises any one or more of an acceleration sensor and a pressure sensor (see at least paragraphs 0007, 0029, 0054-0064). 
As per claim 5, Rockziegel et al. discloses that the control unit adjusts the collision threshold value such that the time to operate the protection module driving unit is advanced according to the protection subject (see at least paragraphs –37, --42-44, 0081 and 0085).
With respect to claims 11-13, 15 and 16, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rockziegel et al. (2019/0256027) and Foltin as applied to the claims above, and further in view of Mizoo et al. (2020/0023884).
 Rockziegel et al. disclose the claimed invention above except for the determination of whether the vehicle is likely to collide with the protection subject, based on the sensing result of the active sensor, a longitudinal relative distance, a longitudinal collision time, a longitudinal relative velocity and a lateral relative distance.  However, such limitation is old and well known at the time the invention was made and suggested in at least paragraphs 0058-0065 of the Mizoo et al. reference.  It would have been obvious that such active and passive sensors of the Rockziegel et al. do obtain such variables for the collision calculation.
Remarks
Claims 1-6 and 11-16 are rejected.  
The following references are cited as being of general interest:  Breed (7,630,806) and Lee (2020/0324713). 
Applicant's arguments filed on May 09, 2022 have been fully considered but they are not deemed to be persuasive. 
Applicant amended the claims by adding some limitations that lead to the new ground of rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 14, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661